ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Grabeck, 2011 IL App (2d) 100599




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption                    ROBERT F. GRABECK, Defendant-Appellee.



District & No.             Second District
                           Docket No. 2-10-0599


Filed                      December 14, 2011


Held                       In a prosecution for DUI, the rescission of the statutory summary
(Note: This syllabus       suspension of defendant’s driving privileges on the ground that the
constitutes no part of     arresting officer’s sworn report failed to indicate the manner by which
the opinion of the court   defendant was given notice of the suspension was reversed.
but has been prepared
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Du Page County, No. 09-DT-5173; the
Review                     Hon. Robert G. Kleeman, Judge, presiding.



Judgment                   Reversed and remanded.
Counsel on                 Joseph E. Birkett, State’s Attorney, of Wheaton (Lisa Anne Hoffman,
Appeal                     Assistant State’s Attorney, and Lawrence M. Bauer and Gregory L.
                           Slovacek, both of State’s Attorneys Appellate Prosecutor’s Office, of
                           counsel), for the People.

                           Dennis A. Harrison and Joseph M. Laraia, both of Laraia, Harrison &
                           Laraia, P.C., of Wheaton, for appellee.


Panel                      JUSTICE BURKE delivered the judgment of the court, with opinion.
                           Justice Bowman concurred in the judgment and opinion.
                           Justice McLaren dissented, with opinion.




                                              OPINION

¶1          The State raises two issues in this appeal: (1) whether the statutory summary suspension
        of the driving privileges of defendant, Robert F. Grabeck, must be rescinded when the “Law
        Enforcement [Officer’s] Sworn Report” (Sworn Report) does not indicate the manner by
        which notice of the suspension was served on defendant and (2) whether the trial court erred
        when it denied the State’s motion to amend the Sworn Report to reflect that notice of the
        summary suspension of defendant’s driving privileges was mailed to him. For the reasons
        that follow, we determine that failing to indicate on the Sworn Report the manner by which
        defendant was given notice of his suspension is not a defect warranting rescission of his
        suspension. Our holding obviates the need to decide whether the trial court erred in denying
        the State’s motion to amend the Sworn Report to indicate the manner by which notice of the
        suspension was served on defendant. We reverse the rescission of the statutory summary
        suspension and remand the cause for further proceedings.

¶2                                           FACTS
¶3          The facts relevant to resolving this appeal are as follows. On December 21, 2009,
        defendant was observed speeding (625 ILCS 5/11-601(b) (West 2008)), disobeying a stop
        sign (625 ILCS 5/11-1204(b) (West 2008)), and allegedly driving under the influence of
        drugs (DUI) (625 ILCS 5/11-501(a)(4) (West 2008)). After a blood test confirmed that
        defendant was DUI, the arresting officer completed a Sworn Report, which is a preprinted
        form on which the officer fills in details about the DUI arrest. On this form, the officer
        indicated that “Notice of Summary Suspension [was] Given On 03/12/10.” At the bottom of
        the Sworn Report was the following:
                “Pursuant to Section 11-501.1 of the Illinois Vehicle Code I[, i.e., the officer,] have:

                                                  -2-
              G Served immediate Notice of Summary Suspension of driving privileges on the
         above-named person.
              G Given Notice of Summary Suspension of driving privileges to the above-named
         person by depositing in the U.S. mail said notice in a prepaid postage envelope addressed
         to said person at the address as shown on the Uniform Traffic Ticket.”
¶4       Underneath this certification, the officer signed his name and dated the Sworn Report
     “3/12/10.” Although the Sworn Report provided a way for the officer to indicate the manner
     by which service of the summary suspension was made on defendant, the officer checked
     neither box and did not otherwise indicate on the Sworn Report how service was effected.
¶5       Thereafter, the Secretary of State’s office (Secretary) sent defendant a “Confirmation of
     Statutory Summary Suspension [(Confirmation)].” According to the Confirmation,
     defendant’s suspension was effective beginning April 27, 2010, which was 46 days after
     March 12, 2010.
¶6       On April 16, 2010, defendant petitioned to rescind the statutory summary suspension of
     his driving privileges. Defendant sought to rescind the suspension because “the arresting
     authorities, and the Secretary ***, failed to comply with the provisions of Section 11-
     501.1(h) by issuing a Confirmation *** where the [Sworn Report] was completed in error
     in that it was sent to the Secretary *** without indicating whether service was made upon
     the Defendant by (1) immediate service; or (2) by notice by mail.” The petition did not allege
     that defendant had not actually received notice of the suspension.
¶7       Prior to a hearing on the petition, the State sought to amend the Sworn Report to indicate
     that notice of the suspension was served on defendant by mail. The trial court denied that
     motion and granted defendant’s petition to rescind. The State moved to reconsider,
     emphasizing that the Sworn Report indicated that “Notice of Summary Suspension [was]
     Given On 03/12/10.” Even though the trial court was not aware of that provision on the
     Sworn Report when it initially ruled, the court found that this fact did not alter the court’s
     view that defendant’s petition to rescind should be granted. Thus, the trial court denied the
     State’s motion to reconsider, and this timely appeal followed.

¶8                                          ANALYSIS
¶9       The dispositive issue in this appeal is whether the summary suspension of defendant’s
     driving privileges must be rescinded where the Sworn Report failed to indicate the manner
     by which defendant was given notice of the suspension. Resolving that issue turns on
     interpreting various statutes. When the outcome of an appeal is dependent on the
     construction of various statutes, the well-settled rules of statutory construction apply. “The
     cardinal rule of statutory construction is to ascertain and give effect to the intent of the
     legislature.” People v. McClure, 218 Ill. 2d 375, 381 (2006). “The best evidence of
     legislative intent is the language of the statute.” McClure, 218 Ill. 2d at 382. “When possible,
     the court should interpret the language of a statute according to its plain and ordinary
     meaning.” McClure, 218 Ill. 2d at 382. “If intent can be determined from the plain language
     of the statute, there is no need to resort to interpretive aids.” McClure, 218 Ill. 2d at 382.
     “Courts are to construe the statute as a whole, so that no part of it is rendered meaningless

                                               -3-
       or superfluous.” McClure, 218 Ill. 2d at 382. “A court should not depart from the language
       of the statute by reading into it exceptions, limitations, or conditions that conflict with the
       intent of the legislature.” McClure, 218 Ill. 2d at 382. Because resolving the issue raised
       turns on interpreting statutes, our review is de novo. In re J.L., 236 Ill. 2d 329, 339-40
       (2010).
¶ 10        Having delineated the rules of statutory construction, we turn next to the sections of the
       Illinois Vehicle Code (Code) that apply here. Section 11-501.1(d) requires the arresting
       officer to submit a Sworn Report to the Secretary, certifying that a test was requested and that
       the defendant either took the requested test and failed or refused to submit to testing. 625
       ILCS 5/11-501.1(d) (West 2008). Once the Secretary receives the Sworn Report, his office
       must follow one of two courses of action prescribed in section 11-501.1(h) (625 ILCS 5/11-
       501.1(h) (West 2008)). Specifically, section 11-501.1(h) provides:
                “Upon receipt of the sworn report from the law enforcement officer, the Secretary of
            State shall confirm the statutory summary suspension by mailing a notice of the effective
            date of the suspension to the person and the court of venue. The Secretary of State shall
            also mail notice of the effective date of the disqualification to the person. However,
            should the sworn report be defective by not containing sufficient information or be
            completed in error, the confirmation of the statutory summary suspension shall not be
            mailed to the person or entered to the record; instead, the sworn report shall be forwarded
            to the court of venue with a copy returned to the issuing agency identifying any defect.”
            (Emphasis added.) 625 ILCS 5/11-501.1(h) (West 2008).
¶ 11        In addition to submitting the Sworn Report to the Secretary, the officer submitting the
       Sworn Report shall also give the defendant notice of the statutory summary suspension. 625
       ILCS 5/11-501.1(f) (West 2008). The first sentence of section 11-501.1(f) explicitly requires
       a law enforcement officer to give “immediate notice” of a statutory summary suspension, but
       the next sentence creates an exception in cases like this, where the blood-alcohol
       concentration “is established by a subsequent analysis of blood or urine collected at the time
       of arrest.” 625 ILCS 5/11-501.1(f) (West 2008). In that situation, the statute provides that the
       officer submitting the Sworn Report must either serve immediate notice of the statutory
       summary suspension on the defendant or send notice to the defendant via mail. 625 ILCS
       5/11-501.1(f) (West 2008); People v. Jordan, 336 Ill. App. 3d 288, 291 (2003). “The
       statutory summary suspension and disqualification referred to in this Section shall take effect
       on the 46th day following the date the notice of the statutory summary suspension was given
       to the person.” 625 ILCS 5/11-501.1(g) (West 2008).
¶ 12        Even though a defendant’s driving privileges may be suspended in this manner for DUI,
       the defendant is not without recourse. That is, a defendant may petition to rescind the
       statutory summary suspension of his driving privileges. 625 ILCS 5/2-118.1(b) (West 2008).
¶ 13        In his petition for rescission, defendant argued that, under section 11-501.1(h), the Sworn
       Report is “defective,” in that it fails to contain “sufficient information”; and therefore, the
       Secretary should have forwarded the Sworn Report to the trial court and should have sent a
       copy to the agency that issued it, rather than sending him a confirmation of the suspension.
       Specifically, defendant alleged that the Sworn Report is defective because it does not indicate


                                                 -4-
       how notice of the suspension was given to him. The scope of a hearing on a petition to
       rescind is limited to the following:
           “(1) whether the person was placed under arrest for driving under the influence; (2)
           whether the arresting officer had reasonable grounds to believe that the person was
           driving under the influence; (3) whether, after being advised by the arresting officer that
           the privilege to operate a motor vehicle would be suspended if the person refused to
           submit to blood-alcohol testing, the person refused to submit to such a test; and (4)
           whether, after being so advised, the person submitted to such testing and the test revealed
           a blood-alcohol concentration of .08 or greater.” People v. Lent, 276 Ill. App. 3d 80, 81
           (1995) (citing 625 ILCS 5/2-118.1(b) (West 1994)).
¶ 14       Exceptions to this list exist, and some of these exceptions concern defects in the officer’s
       Sworn Report, but the manner in which notice of the suspension is served on the defendant
       is not one of the exceptions. See Lent, 276 Ill. App. 3d at 81-82 (the defendant was not
       entitled to a rescission of the statutory summary suspension of his driving privileges where
       a civilian employee of the police department, and not the arresting officer, served notice of
       the suspension on the defendant); see also Kalita v. White, 342 Ill. App. 3d 796, 806 (2003)
       (rescission under zero tolerance statute (625 ILCS 5/11-501.8 (West 2002)) was not
       warranted where, despite defect in manner of service, i.e., written notice of the suspension
       was handed to the defendant’s mother, not the defendant, the defendant had actual
       knowledge of the suspension and, thus, was not deprived of a substantial right).
¶ 15       People v. Donnelly, 327 Ill. App. 3d 1101 (2002), illustrates that a missing notation
       regarding the manner in which notice of the suspension is served on the defendant is not one
       of the defects in an officer’s Sworn Report that warrants rescinding a statutory summary
       suspension. In Donnelly, the Sworn Report “indicated that the defendant was served notice
       of [the] summary suspension on January 28, 2001,” which happened to be the date that
       Donnelly was arrested. Donnelly, 327 Ill. App. 3d at 1103. However, the Sworn Report did
       not indicate whether Donnelly was given notice of the suspension personally or by mail.
       Donnelly, 327 Ill. App. 3d at 1103. Just as in this case, neither box on the preprinted Sworn
       Report was checked. Donnelly, 327 Ill. App. 3d at 1103. Donnelly petitioned to rescind the
       suspension on the ground that the Sworn Report was defective. Donnelly, 327 Ill. App. 3d
       at 1103. Specifically, Donnelly argued that the “[S]worn [R]eport was defective because it
       did not indicate the method of service.” Donnelly, 327 Ill. App. 3d at 1103. At the hearing
       on the petition, the arresting officer testified that he served Donnelly with notice of the
       suspension on the date of the arrest. Donnelly, 327 Ill. App. 3d at 1103. The trial court denied
       the petition, and the appellate court affirmed the denial. Donnelly, 327 Ill. App. 3d at 1103-
       04. The appellate court determined that, because the Sworn Report indicated when Donnelly
       was given notice of the suspension, the Secretary had sufficient information from which it
       could suspend Donnelly’s driving privileges. Donnelly, 327 Ill. App. 3d at 1104.
¶ 16       Given that the pertinent facts in Donnelly are the same as those in this case, the same
       conclusion is warranted. As in Donnelly, the Sworn Report does not indicate the manner in
       which defendant was notified of the statutory summary suspension of his driving privileges.
       However, like in Donnelly, the Sworn Report specifies the date on which defendant was
       given notice of the suspension. Because the date of the notice is reflected in the Sworn

                                                 -5-
       Report, the Secretary had sufficient information to process the suspension. See 625 ILCS
       5/11-501.1(h) (West 2008). The lack of information regarding how defendant was served
       with the notice, in contrast to when defendant was given notice, is a defect that does not
       warrant the rescission of the suspension. Compare Donnelly, 327 Ill. App. 3d at 1104, with
       People v. Palacios, 266 Ill. App. 3d 341, 343 (1994) (although Sworn Report failed to
       indicate how the defendant was served with notice of the statutory summary suspension of
       his driving privileges, court did not address impact of that defect, as the Sworn Report also
       failed to indicate when the defendant was served with notice, and that defect warranted
       rescission of the suspension), and People v. Osborn, 184 Ill. App. 3d 728, 730 (1989) (a trial
       court does not err in rescinding the statutory summary suspension of a defendant’s driving
       privileges when notice of the suspension was never served on the defendant).
¶ 17        Defendant argues that the officer’s failure to specify how notice was given shows that the
       Sworn Report lacked sufficient information for the Secretary to process the suspension. At
       the hearing on the petition to rescind the suspension, the State moved to amend the Sworn
       Report to show that notice was given to defendant via mail rather than personally.
       Emphasizing this fact and citing Illinois Supreme Court Rule 12 (Ill. S. Ct. R. 12 (eff. Dec.
       29, 2009)), defendant argues that he was denied due process. Specifically, defendant
       contends that, because the Sworn Report did not indicate the manner by which he was served
       with notice of the suspension, the Secretary did not have, as required by section 11-501.1(h)
       of the Code, “sufficient information” to calculate the “effective date of the suspension” and
       then mail notice to defendant of when his suspension would start. 625 ILCS 5/11-501.1(h)
       (West 2008). Therefore, he argues, the Secretary should have forwarded the Sworn Report
       to the trial court and sent a copy to the police department, identifying the fact that the Sworn
       Report failed to indicate the manner by which notice of the suspension was given to
       defendant. The dissent agrees with defendant that Supreme Court Rule 12 applies here.
¶ 18        Defendant’s argument would be more persuasive if section 11-501.1 mentioned service
       on the defendant by mail, incorporated Rule 12 by reference, or required the officer to certify
       the defendant’s receipt of the Sworn Report. Instead, section 11-501.1 twice refers to the law
       enforcement agency giving notice, without regard to when the defendant actually receives
       it. Section 11-501.1(f) states that, when blood or urine analysis confirms the DUI, “the
       arresting officer or arresting agency shall give [immediate] notice as provided in this Section
       or by deposit in the United States mail.” (Emphasis added.) 625 ILCS 5/11-501.1(f) (West
       2008). Section 11-501.1(g) states that the suspension shall take effect on the forty-sixth day
       following “the date the notice of the statutory summary suspension or revocation was given
       to the person.” (Emphasis added.) 625 ILCS 5/11-501.1(g) (West 2008). The plain and
       ordinary meaning of the statute does not require that the officer certify the date of the
       defendant’s actual receipt of the notice. Consistent with section 11-501.1, the form used for
       the Sworn Report in this case states that “notice of summary suspension was given on
       [March 12, 2010].” (Emphasis added.) The form did not ask the officer to identify the date
       on which defendant actually received notice. Moreover, Rule 12 applies to proofs of service
       filed in the trial courts and reviewing courts, not to notice given to a defendant by a police
       officer. Defendant cites no authority for the proposition that Rule 12 affects the way the
       Secretary determines when a statutory summary suspension should begin. Our opinion is

                                                 -6-
       consistent with the manner in which the Secretary calculates the effective start date of a
       suspension when the defendant is given notice by mail. See Jordan, 336 Ill. App. 3d at 289
       (the Sworn Report indicated that on July 23, 2001, the officer had given notice, by mail, of
       the statutory summary suspension of the defendant’s driving privileges, and the Secretary
       mailed a notice of confirmation of the statutory summary suspension indicating that it would
       take effect on September 7, 2001, which was 46 days later).
¶ 19        Defendant argues that a factual dissimilarity between Donnelly and this case means that
       Donnelly should not apply. At the hearing on the petition in Donnelly, the arresting officer
       testified that he gave immediate notice of the suspension on the date of the arrest. Defendant
       argues that, unlike in this case, any error in failing to indicate on the Sworn Report the
       manner by which Donnelly was given notice was harmless because the Secretary started the
       suspension on the correct date. However, there was no evidence in Donnelly indicating that,
       at the time of processing the suspension, the Secretary knew how notice had been given, as
       the Sworn Report did not indicate whether notice was given personally or by mail. Even
       though the Secretary processed the suspension without knowing how notice was given, the
       Donnelly court concluded that the Secretary had sufficient information to satisfy section 11-
       501.1(h).
¶ 20        This case and Donnelly cannot be distinguished based on the testimony of the two
       officers at the respective hearings. Section 11-501.1(h) does not rely on hindsight in
       determining whether a Sworn Report is defective. Instead, the statute focuses on the
       information provided in the Sworn Report when the suspension is processed by the Secretary.
       Whether the Sworn Report provided the Secretary with sufficient information to process the
       suspension does not turn on the testimony of the officer at a summary suspension hearing
       months later.
¶ 21        Thus, the absence of information regarding the manner of giving notice did not warrant
       rescinding the suspension in Donnelly or here. As discussed, the Sworn Report in this case
       and in Donnelly each identified the date on which notice was given, and neither defendant
       denied receiving notice.
¶ 22        Although the incompleteness of the Sworn Report does not mandate the rescission of the
       statutory summary suspension in this case, the better course would have been for the officer
       to complete every section of the Sworn Report to provide the Secretary with more
       information for processing the suspension. See People v. Steder, 268 Ill. App. 3d 44, 47
       (1994). Because we conclude that the trial court committed reversible error in granting
       defendant’s petition to rescind the statutory summary suspension of his driving privileges,
       we need not address the State’s alternative argument that the trial court erred in denying the
       State’s motion to amend the Sworn Report to reflect how notice of the suspension was served
       on defendant.

¶ 23                                     CONCLUSION
¶ 24        The circuit court of Du Page County’s rescission of the statutory summary suspension
       is reversed, and the cause is remanded for proceedings consistent with this opinion.


                                                -7-
¶ 25       Reversed and remanded.

¶ 26        JUSTICE McLAREN, dissenting:
¶ 27        A basic fallacy underlies the majority’s decision in this case, and that is as follows: There
       is only one effective form of service–immediate. Whether service is in person or by mail,
       service is immediate and instanter. This misconception leads to various errors and a
       misdirected judgment. Therefore, I respectfully dissent.
¶ 28        The decision begins by positing that the “dispositive issue” in this case is whether
       defendant’s suspension “must be rescinded where the Sworn Report failed to indicate the
       manner by which defendant was given notice of the summary suspension of his driving
       privileges.” Supra ¶ 9. Superficially, this is correct, but only if the service is in person and
       the date of service in person is the same date as the subscription by the officer. However, the
       decision neither grasps nor recognizes that the reason why the absence of information
       regarding the method of service can result in error is that the lack of information can cause
       an incorrect computation of the commencement date of the suspension. The fact the decision
       omits is that there is a purpose behind checking the appropriate box and the information
       provided thereby. The boxes themselves are of little import, and the failure to check one of
       the boxes is not always, in itself, error. An officer could simply write on the report the
       relevant information regarding the manner of service of the notice or postdate the notice by
       four days if service was by mail. The failure to mark the appropriate box, however, creates
       a high probability that error will occur, because the purpose of the boxes and the service
       information is to ensure that the Secretary of State can compute the correct time to
       commence the suspension. Without this information, the Secretary of State must speculate
       as to the correct date that service was effected; put another way, the informational deficiency
       could lead to a legal deficiency. The Secretary of State understands that there is a difference
       between the effective dates of service in person and by mail. If he did not, there would be no
       reason to seek the information provided by checking one of the boxes. Further, the necessity
       for the boxes is made manifest by the supreme court rule and statutory provisions relating
       to the effective date of mailing for purposes of service and the computation of the date for
       the commencement of the suspension.
¶ 29        The decision, however, treats this information as irrelevant and immaterial. According
       to the decision, whether notice was served personally, i.e., immediately, or served by mail,
       i.e., four days later than the date on the Sworn Report, service was effective instanter on the
       date reflected on the Sworn Report. Supra ¶ 16. If the holding is correct, what is the reason
       for placing the boxes on the report and distinguishing between immediate personal service
       and nonimmediate service by mail?1 We interpret a document in such a way that none of its
       terms is rendered meaningless or superfluous. See Pekin Insurance Co. v. Wilson, 391 Ill.
       App. 3d 505, 512 (2009) (insurance policy). Whether service was personal or by mail must
       have some meaning. The decision implicitly acknowledges this when it states that “the better


               1
                An alternative format could provide that the form indicate that, if service is given by mail,
       the officer should postdate the form four days from the date of mailing.

                                                    -8-
       course would have been for the officer to complete every section of the Sworn Report to
       provide the Secretary with more information for processing the suspension.” Supra ¶ 22.
       Why is the completion of the section regarding the method of service “the better course” if
       that information is irrelevant to the processing of the suspension?
¶ 30        More importantly, the decision has adopted, sub silencio the “mailbox rule” in a skewed
       form. The mailbox rule provides for the instanter filing in reviewing courts of records, briefs,
       and other papers that are received after the due date. See Ill. S. Ct. R. 373 (eff. Feb. 1, 1994).
       However, the mailbox rule (and the decision cites no authority that would suggest its
       application here) does not relate to service of notice so much as to the effective filing date
       in limited instances. The decision skews the rule to apply to service on a person to obtain
       jurisdiction rather than the normal application to the filing of documents and notices that do
       not pertain to personal jurisdiction. The decision does not cite to authority for the conclusion
       that service by mail can or may be effected instanter. I say “can” because I submit the United
       States Postal Service does not provide same day delivery. I say “may” because I am not
       aware of a statute, rule, or case that provides for instanter service by mail in these
       proceedings.
¶ 31        The decision states:
            “The plain and ordinary meaning of the statute does not require that the officer certify the
            date of the defendant’s actual receipt of the notice. Consistent with section 11-501.1, the
            form used for the Sworn Report in this case states that ‘notice of summary suspension
            was given on [March 12, 2010].’ (Emphasis added.) The form does not ask the officer
            to identify the date on which defendant actually received notice.” (Emphasis in original.)
            Supra ¶ 18.
       I submit that this is a red herring and a non sequitur. It is a red herring because the officer
       is required to neither compute the effective date of service nor send notice of the effective
       date of the suspension, which is sent by the Secretary of State. If service were personal, the
       effective date of service would be redundant and superfluous, as in Donnelly. However, if
       service were by mail and the officer correctly checked the box, the officer would have
       identified to the Secretary of State that the effective date of service was implicitly four days
       later. The Secretary of State would know to compute the commencement of the suspension
       based on service to the defendant four days after the date the officer dated the report. The
       format chosen by the Secretary of State informs the Secretary of the date the officer effected
       service and how it was effected, i.e., the date from which the 46-day period should be
       computed properly. It was for the Secretary to compute the correct date for the suspension’s
       commencement based on the information contained in the appropriate box, not for the
       officer, as the decision declares.
¶ 32        The decision completely misinterprets the meaning of Rule 12. Illinois Supreme Rule
       12(c) (eff. Dec. 29, 2009) provides that “Service by mail is complete four days after
       mailing.” (Emphasis added.) Rule 12(c) has nothing to do with receipt of a document served
       by mail; the rule “was designed to establish a bright-line rule to account for delays in
       mailing.” People v. Bywater, 223 Ill. 2d 477, 491 n.4 (2006) (Freeman, J., dissenting). As
       Justice Freeman noted, “[I]f a petition is mailed November 1, Rule 12(c) renders service


                                                  -9-
       ‘complete’ on November 5 notwithstanding the actual date of receipt, which may in fact be
       later.” Bywater, 223 Ill. 2d at 491 n.4 (Freeman, J., dissenting). Here, neither we nor the
       Secretary of State actually know the real meaning of the note on the Sworn Report that
       “Notice of Summary Suspension [was] Given On 3/12/10.” Was notice hand delivered on
       that date? Not according to the motion to amend the report to indicate mailing. Was it placed
       in the mail on that date? According to the motion to amend it was. Or is that date four days
       after the notice was placed in the mail? It is possible; but since the officer is not required to
       compute the effective date on this form it is improbable.
¶ 33        The decision summarily dismisses the applicability of Rule 12 to this situation, stating
       that “Rule 12 applies to proofs of service filed in the trial courts and reviewing courts, not
       to notice given to a defendant by a police officer.” Supra ¶ 18. Rule 12 provides that, “When
       service of a paper is required, proof of service shall be filed with the clerk.” Ill. S. Ct. R.
       12(a) (eff. Dec. 29, 2009). Once a driver has refused testing or the officer learns that the
       driver has failed a test that discloses a violation of section 11-501 of the Code, the officer
       “shall *** submit a sworn report to the circuit court of venue and the Secretary of State.”
       (Emphasis added.) 625 ILCS 5/11-501.1(d) (West 2008). The summary suspension of driving
       privileges is a statutory proceeding that is civil in nature. People ex rel. Edgar v. Pence, 191
Ill. App. 3d 96, 98 (1989). As the dissent in Donnelly noted:
            “In Palacios, this court stated that the officer’s sworn report plays a unique role in a
            summary suspension hearing because, like a complaint in a civil case, it is the
            jurisdictional step that starts the proceeding. Palacios, 266 Ill. App. 3d 341, 640 N.E.2d
657.” (Emphasis added.) Donnelly, 327 Ill. App. 3d at 1105 (Holdridge, J., dissenting).
       Our supreme court has also determined that the Sworn Report “serves a function analogous
       to that of a complaint in an ordinary civil proceeding.” People v. McClain, 128 Ill. 2d 500,
       507 (1989). In addition, the officer “shall serve immediate notice of the statutory summary
       suspension on the person” who failed the test. (Emphasis added.) 625 ILCS 5/11-501.1(f)
       (West 2008). The decision is silent as to why the required service of notice to the defendant
       (“a paper”) does not require proof of that service such that Rule 12 is inapplicable. It is clear
       that the rules of service must be complied with at all other times in the statutory summary
       suspension hearing process. See Bywater, 223 Ill. 2d at 482, 486; see also People v. Bywater,
       358 Ill. App. 3d 191, 198-99 (2005).2 The Sworn Report submitted to the court should itself
       serve as the proof of service; the sworn statement of the officer that he either gave the notice
       in person or deposited it in the mail is sufficient to prove service under Rule 12(b)(2) or
       (b)(3). Had the officer merely checked the appropriate box, there would be no question.
       However, he did not and this report both is incomplete (minor error) and resulted in the
       Secretary of State improperly computing the effective date of the service and of the
       suspension (major error).

               2
               Although our supreme court reversed our judgment in Bywater, the court did so on our
       determination that “the 30-day time period [in which to hold a hearing on a petition to rescind] began
       once service on the State was complete,” not on our conclusion that service on the State was
       complete “four days after the notice was placed in the mail” (Bywater, 358 Ill. App. 3d at 198). See
       Bywater, 223 Ill. 2d at 486.

                                                   -10-
¶ 34       The decision has effectively created a new form of service to obtain jurisdiction over a
       person; service by mail instanter. I submit, it is possible to create legal fictions, but here, the
       decision has defined a new form of service that is not consistent with reality.
¶ 35       In addition, the decision cites to People v. Jordan, 336 Ill. App. 3d 288, 289 (2003), to
       support its contention that its holding “is consistent with the manner in which the Secretary
       calculates the effective start date of a suspension when the defendant is given notice by
       mail.” Supra ¶ 18. However, Jordan did not involve a question regarding the calculation of
       the beginning of a statutory summary suspension, based on the method of service; it involved
       the question of the effect of delay in giving notice of the beginning of the suspension after
       test results were obtained. See Jordan, 336 Ill. App. 3d at 290-91. The Secretary of State’s
       calculation was not at issue; its accuracy was not contested, and that case is of no support to
       the decision here.
¶ 36       The decision adopts the holding in Donnelly, stating, “Given that the pertinent facts in
       Donnelly are the same as those in this case, the same conclusion is warranted.” Supra ¶ 16.
       That statement is incorrect on the facts and incorrect on the law. The “pertinent facts” in
       Donnelly are actually the opposite of what transpired in this case. In Donnelly, the defendant
       was personally served instanter with the notice of suspension on the day that he was arrested.
       Additionally, the officer in Donnelly testified at the rescission hearing that he served the
       notice personally (rather than mailing it). In this case, the officer arrested defendant on
       December 21, 2009. Defendant was not served personally on the date of arrest, nor did the
       officer testify at the hearing that he served defendant personally and/or that service was
       effected on the date of arrest. The Sworn Report “indicated that ‘Notice of Summary
       Suspension [was] Given On 03/12/10.’ ” Supra ¶ 3. The delay in service from the date of the
       arrest to the effectuation of service was at least 81 days if by personal service and 85 days
       if by mailing.
¶ 37       As the decision relates, “Prior to a hearing on the petition, the State sought to amend the
       Sworn Report to indicate that notice of the suspension was served on defendant by mail.”
       Supra ¶ 7. Assuming that the State knew what it was doing by trying to amend the
       notification, it was admitting that the officer did not personally serve defendant on the day
       of the arrest or 81 days later on March 12. The State was attempting to conform the pleading
       to the proofs. However, in the process of making the record reflect what actually transpired,
       the State effectively established that the suspension was fatally defective because it was
       issued prematurely: four days prematurely.
¶ 38       By equating Donnelly with this case, either the decision is incorrect in concluding that
       the “pertinent” facts are the same, or it does not deem the effective date of service in person
       to be different from that of service by mail. The rationale equating the effective service date
       of the two forms of service concludes that service by mail is effected on the day of mailing-
       the mailbox rule. See supra ¶ 30. However, the decision does not authenticate such a
       conclusion. More importantly, if the rule were applicable, there would be no reason for the
       inclusion of the boxes on the Sworn Report, and there would be no need for any analysis of
       the effective date of service, for that date would be whatever date was on the report. By such
       an analysis, the decision gives no raison d’etre for the boxes or the statutory provision for
       the return of the form for correction if there is a problem.

                                                  -11-
¶ 39       As the decision points out, the “pertinent” portion of the form stated as follows:
           “At the bottom of the Sworn Report was the following:
               ‘Pursuant to Section 11-501.1 of the Illinois Vehicle Code I[, i.e., the officer,] have:
                    G Served immediate Notice of Summary Suspension of driving privileges on the
               above-named person.
                    G Given Notice of Summary Suspension of driving privileges to the above-
               named person by depositing in the U.S. mail said notice in a prepaid postage
               envelope addressed to said person at the address as shown on the Uniform Traffic
               Ticket.’[3]
               Underneath this certification, the officer signed his name and dated the Sworn Report
           ‘3/12/10.’ ” (Emphasis added.) Supra ¶¶ 3-4.
¶ 40       In Donnelly, neither box was checked, but the notice of summary suspension was served
       on the date of arrest, and the officer testified to that fact in court. The trial court found no
       error because the officer did in fact serve immediate notice and, therefore, the Secretary
       correctly computed the date of commencement of the suspension. The failure to check the
       correct box did not alter the fact that, based upon the date contained in the Sworn Report and
       the testimony of the officer, the dates of arrest and effective service were the same.
¶ 41       In Donnelly, the date of arrest and the date of service were the same; thus, fortuitously,
       the date of certification was correct for purposes of determining both that the officer
       immediately served the notice of summary suspension and the correct date on which to
       commence the suspension. Donnelly did not say, as the decision holds, that the date of
       certification is sufficient in all instances. The only factual situation that the Donnelly court
       considered was that personal service of the notice of summary suspension was effected on
       the date of certification. Donnelly did not say that, had the officer mailed the notice, the
       Secretary of State could have conclusively presumed that service was effected instanter and
       that the certification date was valid. The limited holding in Donnelly does not fit the facts in
       this case, and the decision cannot establish that the Third District even contemplated the
       effective date of service by mail. In Donnelly, the Secretary of State fortuitously calculated
       the correct date by presuming that service was effected personally. In this case, the Secretary
       incorrectly presumed that notice was effected personally, and, despite statutory
       admonishments to the contrary, failed to inquire and improperly imposed the suspension.
¶ 42       If service is personal, the method of service does not delay the commencement of the
       suspension. If service is by mail, then the effective date of service is four days after the date
       of the certification. The decision does not address the implications of the ruling on the State’s
       motion to amend the Sworn Report, because it apparently does not wish to deal with the
       “pertinent” fact that the suspension commenced four days earlier than it should have because
       of the failure to take into account the actual, physical delay in service by mail.
¶ 43       In both this case and Donnelly, the Secretary called heads. In Donnelly, it came up heads.


               3
              It is interesting to note that the form indicates that service in person is characterized as
       immediate, whereas there is no such characterization concerning service by mail.

                                                  -12-
       In this case, it came up tails, but the decision concludes that Donnelly applies and declares
       that it really came up heads and will always come up heads despite the form of service. In
       the process, the decision has effectively made irrelevant the supreme court rule regarding
       service, made the informational boxes on the form immaterial surplusage, made meaningless
       the need for the Secretary to ever send the matter back for clarification and/or correction, and
       disregarded the factual reality that service by mail is neither instanter nor same day.
¶ 44       The decision has created a counterfactual conditional4 that it has formulated thusly: the
       service on defendant was the same as it was on Donnelly; thus there was no error in
       determining the effective date for commencement of the suspension. However, neither the
       manner of service nor the effective date of service on defendant was the same as on Donnelly
       and, therefore, the effective date of notice is not the same for both. The effective date of the
       summary suspension in this case has been computed by the Secretary of State as if the
       methods of service were the same–instanter–due to the lack of information. Since they were
       not, the Secretary sent out an improper notice of the effective date of the suspension, which
       was four days too soon. A summary suspension that begins anything other than 46 days from
       the date that the defendant was effectively given notice of the summary suspension is in error
       and should be rescinded. See People v. Pollitt, 2011 IL App (2d) 091247, ¶ 17 (error of one
       day in the calculation was sufficient for rescission).
¶ 45       Realistically, service by mail is not achieved instanter unless the recipient is inside the
       mailbox and accepts delivery. Practically, the government does not allow recipients inside
       mailboxes. Thus, effective service by mail instanter is a physical impossibility. Nevertheless,
       there must be some norm to determine when service by mail is achieved, and our supreme
       court has determined in Rule 12 that the effective date is four days.5 The difference in the


               4
               A counterfactual conditional is a conditional statement “indicating what would be the case
       if its antecedent were true (although it is not true).” (Emphases in original.) http://
       en.wikipedia.org/wiki/Counterfactual_conditional (last visited Sept. 22, 2011); see also Corcoran-
       Hakala v. Dowd, 362 Ill. App. 3d 523, 530 (2005).
               5
                Other norms have been established to apply in different situations. See, e.g., 80 Ill. Adm.
       Code 1200.30(c) (2011) (applying to the Illinois Labor Relations Board) (“Service of a document
       upon a party by mail shall be presumed complete 3 days after mailing, if proof of service shows the
       document was properly addressed. This presumption may be overcome by the addressee, with
       evidence establishing that the document was not delivered or was delivered at a later date.”); City
       of St. Charles v. Illinois Labor Relations Board, 395 Ill. App. 3d 507, 509-10 (2009). For parties
       seeking direct review by the appellate court of an administrative order, if no other method of service
       is provided in the governing Act, the agency’s decision “shall be deemed to have been served either
       when a copy of the decision is personally delivered or when a copy of the decision is deposited in
       the United States mail.” 735 ILCS 5/3-113(a) (West 2008). Section 1.25 of the Statute on Statutes
       provides that, in certain instances, papers filed with and payments made to the State or a political
       subdivision through the mail are “deemed filed with or received by the State or political subdivision
       on the date shown by the post office cancellation mark stamped upon the envelope or other wrapper
       containing it.” 5 ILCS 70/1.25(1) (West 2008). These norms have been established to apply in
       specific situations; they are not interchangeable and cannot be applied to different situations by

                                                   -13-
       two types of service results in an error of four days legally and at least one day in reality. In
       disregarding the nature and extent of the error, the decision also substantially minimizes the
       statutory language that was enacted to resolve this problem. The effect of the holding that the
       two forms of service are immediately effected as of the date on the report is to make the
       informational boxes meaningless surplusage, make Rule 12 inapplicable, and make
       meaningless the statutory language providing for return of the Sworn Report for correction
       except in cases where there is no date whatsoever (the factual situation in Palacios). The
       decision, simply by determining that the “pertinent facts” are the same, concludes that failing
       to check the appropriate box is not error because Donnelly said so. Failing to check the box
       is not the benchmark; the benchmark is the effective date of service. If the effective dates of
       service were the same, I would not be dissenting.
¶ 46       I suggest that this case should be remanded to determine if the State could establish that
       the mailing was delivered on March 12. If not, I would affirm the trial court’s judgment
       rescinding the suspension.




       judicial fiat.

                                                 -14-